Interim Decision #16e

Maim or Dams
In Visa Petition Proceedings .
A-12760
Decided by Regional Uommissioner ()claw 25, 19a0
Beneficiary, who has had no specialized training in the art of teaching and
who does not have a baccalaureate degree, having only a diploma as a
language teacher awarded By a teacher's college following 3 years of general
college (normal school) study, is denied preference classification as a
teacher under section 203(a) (3) of the Immigration and Nationality Act,
as amended by P.L. 89-236, since the term "teacher" within the meaning
or section 101(a) (32) of the Act, as amended. generally contemplates one
who has at least a baccalaureate degree from an accredited institution of
learning or has received specialized training or experience which may be
equated therewith.

This matter is before the Regional Commissioner on appeal from
the decision of the District Director at New York, New York, who
has denied the petitioner's request for preference in the issuance of
an immigrant visa under section 203(a) (3) of the Immigration and
Nationality Act, as amended, on the ground that the petitioner has
not established that she has the qualifications of a member of the
professions as included in section 101(a) (32) of the Immigration
and Nationality Act.
The petitioner is a 24-year-old single female who was last admitted
to the United States on August 15, 1962, at Buffalo, New York, as
a student destined to the Greek Archdiocese Institute of St. Basil,
Garrison, New York. Extensions of stay were , granted to her to
December 22, 1965. The petitioner's present request was received
on April 12, 1966, together with a certification that she attended the
Academy of St. Basil, Garrison, New York, between September 1962
and June 1965 at which time she was graduated. During her attendance at this school the petitioner successfully completed courses
in religion, English (elementary and college), history (United
States, Greek and Byzantine), education, psychology, philosophy,
science (chemistry, introduction to biology), music, typing, and
860

Interim Decision #1657
physical education. She was awarded a diploma as a Greek language
teacher by St. Basil's Academy Teachers' College.
•
In suppirt of this appeal• counsel has pointed out that during the
school year, September 1965 to June 1966, the petitioner was assigned to teach Greek to thi3 Chelsea Greek-American Day School
in New York, New York; that she has been reengaged for this position for the coming school year; and that this school is accredited
by the Greek Archdiocese in the United States and •unctions under
the supervision of its Department of Parochial Education. Counsel
has also pointed out that prior to the amendments to the Immigration and Nationality Act contained in Public Law 89-236, the graduates of the normal school at St. Basil's Academy were granted first

preference immigrant status. It is counsel's contention that nothing
before the Committees of the House
and Senate during its consideration of the amendments contained in
Public Law 89-236 which establishes that it was the wish or intention of Congress that these foreign language normal school teachers
would be placed in the "skilled or unskilled labor" category under
section 203(a) (6) of the Immigration and • Nationality Act, as
amended.
Counsel's brief states further that there is nothing in the Congressional Record justifying the position of the District Director at
New York, New York, in requiring a "baccalaureate background"
as a condition precedent to the approving of a petition for preference
transpired during the hearings

under section 203 (a) (3) of the Immigration and Nationality Aet,

as amended, and that the District Directors at Hartford, Connecticut and Boston, Massachusetts have both approved petitions for
preference under this section of the law for the petitioner's classmates at St. Basil's Academy who have had the same education and
who are similarly employed to teach in other Greek parochial schools
of the Greek Archdiocese in Brockton, Massachusetts and Stamford,
Connecticut. Counsel has supplemented the material contained in
his brief by a news item from the New York Times of September 4,
1066 in regard to the critical scarcity of teachers in the nation's
schools and a report from the American Bar Association Journal of
August 1966 by Irving Appleman, Appellate Trial Attorney for the
Immigration and Naturalization Service, in regard to changes in the
Immigration and Nationality Act resulting from the amendments
included in Public Law 89 230.
In the enactment of these amendments to
-

the Immigration and
Nationality Act Congress has established two new standards for
preference in the issuance of immigrant visas to aliens whose services
are desired in this country because of their education, training, skill
861

Interim Decision *1657
or experience. Congress in describing the first of these two classes
used the term "professions" and has set out examples of some of the
professions which it desired to include within this group. In examining the professions included within this group it is apparent
that the general .characteristie which these piofessions have in common is that of advanced or specialized education. While the titles
of these professions are used throughout the United States and generally throughout the world, the qualifications for one to be included
in these professions vary from state to state and in many foreign
countries the privilege of advertising oneself under these professional
titles requires advanced education and compliance with a rigid set
of standards. In some jurisdictions licensing by state authorities or
the awarding of advanced degrees by approved institutions of higher
learning is essential Because of the substantial variance in the high
educational background or the specialized technical training and/or
experience required, all people who at some time and in some place
have been included within these classes are not accepted as members
of these professions nor permitted to practice their professions in
the United States.
Teaching, as a profession, over the .years has been the subject of
much discussion and regulaticin within the various states of the
United. States and has in most jurisdictions become a well-known
profession requiring minimum educational standards. At the present time in most jurisdictions within the United States applicants
for teaching positions in public elementary and secondary schools,
and to a progressively increasing proportion in private schools, are
required to have an edUcational background which is equivalent to
a baccalaureate degree and frequently are required to have received.
specialised training in the art of toaohing.

On the basis of the foregoing it is concluded that the term
"teacher" as used by Congress in its enactment of section 101(a) (32)
of the Immigration and Nationality Act, as amended, meant a
teacher with the educational background usually required throughout the United States. Generally, a person to be qualified as a
teacher would have to have been awarded a baccalaureate degree by
an accredited institution of learning. In those situations where the
applicant had received specialized education, training or experience,
which is the equivalent of the education required by the recipient of
. a baccalaureate degree in an accredited college in this country, the
applicant might also be found to be a qualified teacher.
The applicant in the instant proceeding has not been awarded. a
baccalaureate degree nor has she had specialized training in the art
of teaching. Her teaching experience is limited to instructing in the
862

Interim Decision #1657
Greek language, possibly on a part-time basis, and for a very limited
period of time. Under the circumstances it must be found that the
applicant has not established that she is a teacher within the meaning of section 101(a) (32). For this reason fMe petition for preference under section 203 (a) (3) must be denied.:
From the evidence of record it is ermoluded that the petitioner
may be eligible for preference under section 208(a) (6) of the Immigration and Nationality Act and in dismissing this appeal it is done
so without prejudice to the consideration of a new petition under
section 203(a) (6) when accompanied: by an appropriate certification
from the Department of Labor.
it is ordered that this appeal be and the same is hereby dismissed
without prejudice to the submission of a petition under section 203
(a) (6) of the Immigration and Nationality Act by the petitioner's
employer when accompanied by an appropriate certification from
the United States Employment Service.

863

•

